Citation Nr: 9923238	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic left foot 
disability.  

2.  Entitlement to service connection for a chronic left 
ankle disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a chronic right 
upper extremity disorder.  

5.  Entitlement to service connection for an acquired 
psychiatric disability to include post-traumatic stress 
disorder and major depression.  

6.  Entitlement to service connection for obesity.  

7.  Entitlement to service connection for chronic pneumonia 
residuals.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from December 1971 
to August 1983 and verified active duty for training with the 
Mississippi Army National Guard from May 27 to June 10, 1989.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
denied service connection for a chronic left foot disability, 
a chronic left ankle disability to include injury residuals, 
hypertension, a chronic right upper extremity disability to 
include post-traumatic crush injury residuals with complete 
loss of arm function and axillary abscess residuals, 
exogenous obesity, and chronic pneumonia residuals and a 
permanent and total disability rating for pension purposes.  
In July 1993, the RO denied service connection for an 
acquired psychiatric disability to include post-traumatic 
stress disorder (PTSD) and major depression.  In June 1996, 
the Board remanded the veteran's claims to the RO for 
additional development of the record.  

In December 1996, the RO granted a permanent and total 
disability rating for pension purposes.  In April 1999, the 
Board requested an opinion from a Department of Veterans 
Affairs (VA) medical expert (VHA).  In April 1999, the 
veteran was informed of the VHA request.  In May 1999, the 
requested VHA opinion was incorporated into the record.  In 
May 1999, the accredited representative was provided with a 
copy of the VHA opinion and informed of the veteran's right 
to submit additional evidence and/or argument in support of 
his claim.  In May 1999, the national accredited 
representative submitted additional argument.  He stated that 
the veteran had no further evidence or argument to present.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  


FINDINGS OF FACT

1.  A left great toe bunion and hallux valgus were initially 
manifested during active service.  

2.  Post-operative left ankle injury residuals were initially 
manifested during active service.  

3.  Hypertension was not shown during active service/active 
duty for training or for many years following service 
separation.  The record contains no competent evidence 
attributing the veteran's current hypertension to active 
service/active duty for training.  

4.  The veteran was treated for a right arm injury during 
active service which resolved without chronic residuals.

5.  A chronic right upper extremity disability was not shown 
during active service/active duty for training or for many 
years following service separation.  The veteran's current 
right upper extremity crush injury residuals have not been 
shown to have originated during active service/active duty 
for training.  

6.  An acquired psychiatric disability was not shown during 
active service/active duty for training or for many years 
after service separation.  The veteran's current PTSD and 
major depression have not been shown to have originated 
during active service/active duty for training.  

7.  Obesity is not a disability for which VA compensation 
benefits may be awarded.  
CONCLUSIONS OF LAW

1.  A left great toe bunion and hallux valgus were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  Post-operative left ankle injury residuals were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic right upper 
extremity disorder.  38 U.S.C.A. § 5107 (West 1991).  

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and major depression.  38 U.S.C.A. 
§ 5107 (West 1991).  

6.  Service connection may not be granted for obesity.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303(c)(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether VA has 
properly assisted him in the development of his claims.  
Generally, a "well-grounded" claim is one which is plausible.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for a chronic left 
foot disability, a chronic left ankle disability, 
hypertension, a chronic right upper extremity disorder, an 
acquired psychiatric disability, and obesity.  It is 
necessary to determine if he has submitted a well-grounded 
claim with respect to each issue.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated 
while performing active service and/or active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis and/or hypertension becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  


I.  Left Foot

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

The veteran's service medical records indicate that he was 
seen for left foot complaints.  Army treatment records dated 
in June 1977 record note that the veteran complained of sharp 
bilateral leg of three days' duration.  An impression of 
"[history] of pes planus [with] shin splints" was advanced.  
A March 1981 treatment entry notes that the veteran 
complained of tender cysts on both feet.  Treating Army 
medical personnel observed a left great toe "[hallux 
valgus]-bunion."  At a January 1984 United States Army 
Reserve quadrennial physical examination and a May 1985 
United States Army Reserve periodic physical examination, the 
veteran was reported to have a left foot bunion and scar.  At 
an April 1989 Mississippi Army Reserve/National Guard 
physical examination for enlistment, the veteran was found to 
exhibit a bunion with angulation of the left great toe.  

Clinical documentation from Alfred H. Cardet, M.D., dated in 
February and July 1996 indicates that the veteran complained 
of persistent left foot pain and a left foot bunion 
associated with a left hallux valgus deformity.  A 
contemporaneous X-ray study of the left foot revealed severe 
hallux valgus deformity with some metatarsal phalangeal joint 
degenerative changes.  Dr. Cardet recommended that the 
veteran undergo surgical repair of his hallux valgus 
deformity.  

The clinical documentation of record establishes that the 
veteran exhibited a left great toe bunion and a hallux valgus 
deformity during active service and on recent orthopedic 
examination.  Therefore, the Board concludes that service 
connection is warranted.  


II.  Left Ankle

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

Army treatment entries dated in February 1977 reflect that 
the veteran complained of left ankle pain after running.  He 
reported that he had sustained an inversion injury to the 
ankle.  On examination, the veteran exhibited a slightly 
swollen left lateral malleolus.  Impressions of a "possible 
sprained ankle" and "[secondary] sprain" were advanced.  A 
February 1978 treatment record notes that the veteran 
complained of bilateral ankle soreness.  An impression of 
"bilat[eral] Achilles tendon" was advanced.  Treatment 
entries dated in April and May 1980 indicate that the veteran 
complained of left ankle pain.  He reported having injured 
his left ankle approximately twelve hours before while 
playing softball.  Treating Army medical personnel observed 
that the veteran's ankle was "greatly swollen" and 
discolored.  Contemporaneous X-ray studies were reported to 
be within normal limits.  Impressions of possible tendon 
damage and an ankle sprain were advanced.  The veteran's left 
ankle was placed in a soft cast.  At the January 1984 United 
States Army Reserve quadrennial physical examination, the 
veteran reported that he had often twisted his ankle and 
underwent an ankle operation at the age of 31.  He stated 
that he was born on April [redacted], 1952.  On examination, the 
veteran exhibited normal lower extremities.  At the May 1985 
United States Army Reserve periodic examination, the veteran 
reported that he had undergone a "left foot ankle" 
operation.  On examination, the veteran exhibited normal 
lower extremities.  
In his August 1991 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
undergone a left ankle surgical procedure at the Landstuhl, 
Germany, United States Army Hospital in 1983.  At a May 1992 
VA examination for compensation purposes, the veteran 
reported that he previously sprained his left ankle.  He 
reported no current left ankle complaints.  The veteran was 
diagnosed with a history of a left ankle sprain.  

A September 1992 treatment record from Sarfraz J. Zaidi, 
M.D., conveys that the veteran complained of left ankle pain.  
He reported having undergone left ankle surgery while in the 
military during 1980.  Dr. Zaidi commented that the surgical 
procedure probably involved the Achilles' tendon.  
Contemporaneous X-ray studies of the left ankle revealed 
findings consistent with mild soft tissue swelling; a pin 
track from previous pin placement in the distal fibula; and 
no evidence of fracture, subluxation, or acute bony 
abnormality.  The radiologist advanced an impression of 
post-operative distal fibular changes with no evidence of 
acute abnormality.  The veteran was diagnosed with a 
"painful left ankle [secondary] to secondary arthritis 
[secondary] to surgery."  

A May 1993 psychiatric evaluation from Luis N. Zumarraga, 
M.D., states that the veteran reported that one of his 
ligaments had been cut at the ankle during active service.  
Clinical documentation from Dr. Zaidi dated in August 1993 
reports that the veteran complained of left ankle pain.  He 
presented a history of "surgery over" the left ankle in 
approximately 1983.  The doctor advanced an impression of 
left ankle pain [secondary] to secondary arthritis."  An 
August 1993 X-ray study of the left ankle from John P. 
Brannan, Jr., M.D., reveals findings consistent with 
degenerative changes within the ankle and a hole in the 
distal fibula which may represent an old screw hole from a 
previous orthopedic appliance.  No evidence of an acute 
fracture was identified.  

A November 1996 physical evaluation from Alexander Neiman, 
M.D., indicates that the veteran complained of left ankle 
pain and weakness.  The veteran presented a history of having 
undergone a left ankle surgical procedure during the 1970's 
which included the insertion of a steel plate to stabilize 
the joint.  On examination, the veteran exhibited a left 
ankle post-operative scar; limitation of motion of the joint; 
and some tenderness.  

At a February 1997 VA examination for compensation purposes, 
the veteran complained of intermittent left ankle pain.  He 
reported that he had twisted his left ankle; sustained a 
ligamentous separation; and subsequently underwent a left 
ankle open reduction, internal fixation procedure with 
embedded hardware.  On examination of the left ankle, the 
veteran exhibited a range of motion of plantar flexion to 40 
degrees and extension to 10 degrees; a scar consistent with a 
prior open reduction, internal fixation procedure; slight 
joint swelling; and no tenderness or laxity.  Contemporaneous 
X-ray studies of the left ankle revealed a tunnel in the 
distal fibula which could represent ligamentous tunneling and 
no arthritic changes.  The radiologist advanced an impression 
of post-operative left ankle changes.  The veteran was 
diagnosed with left ankle ligamentous sprain residuals 
including degenerative joint disease.  

In a September 1997 written statement, the veteran advanced 
that he had two operations while he was in the military and 
continued to have ankle problems.  A January 1998 written 
statement from William P. Webb conveys that he served as the 
chaplain for the veteran's Army unit between 1976 and 1979.  
He stated that the veteran had worked for him during most of 
that period.  He recalled that the veteran had sustained a 
severe ankle sprain which necessitated that he use crutches.  

A February 1998 written statement from Michael G. Foley, 
M.D., relates that he had treated the veteran for left ankle 
pain and swelling.  The veteran presented an inservice 
history of left ankle surgery.  A contemporaneous X-ray study 
of the left ankle reveals a probable previous screw hole in 
the distal fibula and arthritic changes about the ankle.  A 
February 1998 VA X-ray study of the left ankle shows findings 
of a "suggested ligament reconstruction."  

A March 1998 physical evaluation from William J. Markowski, 
M.D., states that the veteran complained of persistent left 
ankle sprains.  He reported that he had undergone a left 
lateral ankle ligamental reconstruction procedure during 
active service in approximately 1982.  Dr. Markowski advanced 
an impression of chronic lateral instability of the left 
ankle secondary to failure of lateral ankle ligament 
reconstruction and multiple ankle sprains.  

The veteran's service medical records indicate that he 
sustained multiple left ankle sprains and a possible 
ligamental injury.  The veteran asserts on appeal that he 
underwent a variously characterized left ankle surgical 
procedure at the Landstuhl, Germany, United States Hospital 
in either the 1970's or the 1980's.  While the record is 
devoid of any clinical documentation of such a procedure 
during or following active service, the veteran has 
consistently exhibited scar residuals and radiological 
findings consistent with such a procedure.  Given his 
inservice left ankle injuries and the multiple post-service 
clinical findings indicative of left ankle ligamental 
reconstruction surgery, the Board concludes that service 
connection is warranted for post-operative left ankle injury 
residuals.  


III.  Hypertension

The term "hypertension" means that the diastolic blood 
pressure is predominately 90 mm or greater.  38 C.F.R.§ 4.104 
(1998).  A November 1972 Army treatment record reflects that 
the veteran's blood pressure was 110/70 mmHg.  A January 1973 
treatment entry shows that the veteran's blood pressure was 
120/70 mmHg.  Treatment entries dated in May 1978 state that 
the veteran exhibited blood pressure reading of 120/70 and 
120/98 mmHg.  Army clinical documentation dated in March 1979 
reflects that the veteran complained of chest pain.  On 
examination, the veteran exhibited blood pressure readings of 
130/94 and 124/90 mmHg.  At his May 1979 Army periodic 
physical examination, the veteran exhibited a blood pressure 
reading of 130/64 mmHg.  At his January 1984 United States 
Army Reserve quadrennial physical examination, the veteran 
denied having ever experienced high blood pressure.  
Examining medical personnel noted a blood pressure reading of 
116/94 mmHg.  At the May 1985 United States Army Reserve 
periodic examination, the veteran again denied having ever 
experienced high blood pressure.  The examiner noted a blood 
pressure reading of 120/90 mmHg.  At his April 1989 
Mississippi Army Reserve/National Guard physical examination 
for enlistment, the veteran denied having ever experienced 
high blood pressure.  On examination, the veteran exhibited a 
blood pressure reading of 130/84 mmHg.  

A December 1990 hospital summary and associated clinical 
documentation from Pontotoc Health Services notes that the 
veteran exhibited blood pressure readings of 114/60, 128/80, 
and 129/87 mmHg.  A February 1991 hospital summary and 
associated clinical documentation from the North Mississippi 
Medical Center states that the veteran exhibited a blood 
pressure reading of 114/70 mmHg.  

At the May 1992 VA examination for compensation purposes, the 
veteran exhibited blood pressure readings of 142/100, 
146/100, 146/110, 164/110, and 140/102 mmHg.  The veteran was 
diagnosed with arterial hypertension.  The May 1993 
psychiatric evaluation from Dr. Zumarraga conveys that the 
veteran had a history of hypertension.  An August 1993 
treatment entry from Dr. Zaidi indicates that the veteran was 
again diagnosed with hypertension.  

In a February 1994 written statement, the local accredited 
representative acknowledged that the veteran's service 
medical records were "noncontributory" to the issue of the 
veteran's entitlement to service connection for hypertension.  
At the February 1997 VA examination for compensation 
purposes, the veteran presented a history of hypertension of 
three years' duration.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  While the 
veteran's service medical records reflect several diastolic 
readings of 90 mm or more, such readings are not predominant 
and hypertension was not diagnosed during either active 
service or active duty for training.  The first clinical 
documentation of hypertension is contained in the report of 
the May 1992 VA examination for compensation purposes.  No 
physician has advanced an etiological relationship between 
the veteran's current hypertension and his inservice elevated 
diastolic readings.  

Indeed, the veteran's claim is supported solely by his 
accredited representative's and his own lay statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disabilities, such 
statements may not be considered as competent evidence.  The 
veteran's beliefs, even when firmly held, are not competent 
and do not establish a well-grounded claim.  

As the record lacks competent evidence establishing that 
hypertension originated during active service, active duty 
for training, or to a compensable degree within one year of 
service separation, the Board concludes that the veteran's 
claim for service connection is not well-grounded.  The 
veteran has not asserted that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  Accordingly, the instant claim is denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service or active duty for 
training, he should petition to reopen his claim.  The Board 
acknowledges that it has decided the current appeal on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the veteran has been given 
adequate notice and opportunity to respond and, if not, 
whether he will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). The Board concludes that he has not 
been prejudiced by the decision herein.  The veteran was 
denied by the RO.  The Board considered the same law and 
regulations.  The Board merely concludes that the he did not 
meet the initial threshold evidentiary requirements for a 
well-grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).  


IV.  Right Upper Extremity Disability

An October 7, 1972 Army treatment record states that the 
veteran fell from a bicycle.  On examination, the veteran 
exhibited a swollen right olecranon bursa and a normal right 
elbow.  Blood was drained from the bursa and the veteran's 
arm was wrapped in an Ace pressure bandage.  An October 10, 
1972 treatment record notes that the veteran complained of 
right arm tenderness.  Contemporaneous X-ray studies of the 
right arm revealed no fractures.  At his May 1979 Army 
periodic physical examination, January 1984 United States 
Army Reserve quadrennial physical examination, May 1985 
United States Army Reserve periodic physical examination, and 
April 1989 Mississippi Army Reserve/National Guard enlistment 
physical examination, the veteran neither complained of nor 
exhibited any right upper extremity abnormalities.  

The December 1990 hospital summary and associated clinical 
documentation from Pontotoc Medical Center indicates that the 
veteran's right arm was caught between two steel rollers.  He 
sustained a crush injury involving the right upper extremity 
from the hand to the right shoulder girdle.  The veteran was 
diagnosed with a mild right arm crush injury with abrasions.  

In his August 1991 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
sustained a severe crush injury involving the entire right 
upper extremity on December 14, 1990.  In an August 1991 
written statement, the veteran clarified that his right arm 
had been crushed between a pair of large rollers in the 
factory where he was employed.  He stated that he was unable 
to use his right arm.  

At the May 1992 VA examination for compensation purposes, the 
veteran reiterated that he had incurred a right upper 
extremity crush injury on December 14, 1990.  The veteran was 
diagnosed with right upper extremity traumatic crushing 
injury residuals including complete loss of function.  

In his November 1992 notice of disagreement, the veteran 
acknowledged that he had been injured while working in his 
civilian employment.  He believed that service connection was 
warranted for the claimed disability as he had been in the 
Mississippi National Guard at the time of his industrial 
accident.  In an undated written statement, the veteran 
conveyed that his December 1990 right upper extremity injury 
residuals necessitated his medical discharge from the 
Mississippi National Guard.  

A June 1997 decision of the Department of the Army, Board for 
Correction of Military Records states that the veteran 
sustained a right upper extremity crush injury involving the 
entire extremity on December 14, 1990 while working at his 
civilian job with a fiber products company.  The veteran's 
right upper extremity injury residuals were determined to 
render him unqualified for further active duty.  In a March 
1998 written statement, the veteran states that he believed 
that his right upper extremity disorder "could not be 
service-connected."  

While the veteran was treated for a right arm injury in 
October 1972 during active service, the reports of multiple 
subsequent Army, United States Army Reserve, and Mississippi 
Army Reserve/National Guard physical examinations identify no 
right upper extremity abnormalities.  Such findings are 
consistent with a determination that the veteran's inservice 
right arm injury resolved itself without chronic residuals.  
The veteran's current chronic right upper extremity crush 
injury residuals were incurred in a December 14, 1990 
accident at the factory where the veteran was employed.  The 
veteran has acknowledged that service connection is not 
warranted for his post-service right upper extremity crush 
injury residuals.  He has advanced no contentions as to his 
inservice right arm injury.  

As the record lacks competent evidence establishing that a 
chronic right upper extremity disability was incurred in 
active service or active duty for training, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  The veteran has not asserted that he 
sustained the claimed disorder in combat.  In light of this 
fact, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not serve to advance his claim.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the 
instant claim is denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service or active duty for 
training, he should petition to reopen his claim.  The Board 
acknowledges that it has decided the current appeal on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the veteran has been given 
adequate notice and opportunity to respond and, if not, 
whether he will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board concludes that he has not 
been prejudiced by the decision herein.  The veteran was 
denied by the RO.  The Board considered the same law and 
regulations.  The Board merely concludes that the he did not 
meet the initial threshold evidentiary requirements for a 
well-grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).  


V.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 
C.F.R.§ 4.125(a) (1999); a link, established by medical 
evidence, between the veteran's current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 
C.F.R.§ 3.304(f) (1999).  See also Moreau v. Brown, 9 Vet. 
App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  A December 1991 written 
statement from [redacted] advances that the veteran was 
chronically depressed.  In undated written statements 
received in December 1991, the veteran's wife, son, and 
brother-in-law indicated that the veteran was chronically 
depressed.  

Clinical documentation from Chautauqua Offices of 
Psychotherapy and Evaluation, Inc., dated between December 
1991 and November 1992 conveys that the veteran was seen for 
counseling.  A December 1991 psychiatric evaluation states 
that the veteran complained of dreams and nightmares about 
his industrial accident; irritability; and financial 
stresses.  The veteran was diagnosed with PTSD and an 
adjustment disorder with depressed mood.  A November 1992 
treatment record notes that the veteran complained of 
becoming "irrational due to stress caused by [an] industrial 
accident 2 years in [the] past."  The veteran was diagnosed 
with an emotional adjustment disorder; "ruleout anxiety, 
[not otherwise specified];" and "mixed emotional."  A 
November 1992 written statement from Dr. Zaidi relates that 
the veteran was depressed.  

In his March 1993 informal claim for service connection, the 
veteran advanced that his current psychiatric disability was 
related to his Vietnam War-related experiences.  He stated 
that he had experienced headaches, memory loss, nightmares, 
suicidal thoughts, social isolation, and a feeling of severe 
frustration since returning from the Republic of Vietnam.  
The veteran reported that he had gone on night patrols and 
saw many wounded American soldiers and body bags while in 
Vietnam.  He asserted that he suffered from PTSD.  

In his May 1993 psychiatric evaluation, Dr. Zumarraga notes 
that the veteran's clinical records were not available for 
review prior to the examination.  The veteran complained of 
chronic depression; anger; frequent nightmares of being 
caught in the machine; occasional nightmares and dreams of 
his Vietnam experiences; and problems interacting with his 
family and other individuals.  He dated the onset of his 
current psychiatric complaints to his December 14, 1990 
industrial accident.  The veteran clarified that he never 
dreamt of Vietnam prior to his December 1990 industrial 
accident.  He reported seeing a body bag on one occasion 
while in Vietnam.  Dr. Zumarraga diagnosed the veteran with 
major depression secondary to the loss of a functioning right 
upper extremity and PTSD secondary to his December 14, 1990 
industrial accident.  The doctor commented that:

Patient presents severely depressed which 
most likely is triggered by his 
industrial accident on 12/14/90.  ...  
Veteran describes some dreams and 
recollections of Vietnam have surfaced 
since his injury.  He states that he 
never experienced the recollections prior 
to his injury.  I am unable to 
substantiate a diagnosis of PTSD for 
Vietnam.  

A June 1993 psychological evaluation from J. R. Hap Cox, 
Ph.D., conveys that the veteran complained of depression; 
irritable; social isolation; occasional suicidal ideations; 
nightmares of his industrial accident; Vietnam War-related 
flashbacks, nightmares, and intrusive thoughts; fear; panic 
attack associated with crowds; and auditory hallucinations.  
He clarified that he had no psychological problems or Vietnam 
War-related nightmares until his industrial accident.  The 
veteran was diagnosed with single episode major depression 
with psychotic features; PTSD; and a panic disorder with 
agoraphobia.  

In his September 1993 notice of disagreement, the veteran 
stated that his psychiatric disorder was manifested earlier 
than indicated by Dr. Zumarraga.  He clarified that he had 
only recently linked it to Vietnam.  

A December 1996 psychological evaluation from Kent Rowland, 
Ph.D., states that the veteran complained of nightmares and 
flashbacks related to his industrial accident; ongoing 
suicidal ideation; panic attacks; and restricted social 
interaction.  The veteran denied having any mental or 
emotional problems prior to his 1990 industrial accident.  
Dr. Rowland advanced diagnostic impressions of recurrent 
major depression with anxious agitation; a panic disorder 
with mild agoraphobia; PTSD; and a not otherwise specified 
personality disorder.  

At the February 1997 VA examination for compensation 
purposes, the examiner noted that the veteran's claims file 
had been reviewed prior to the evaluation.  The veteran 
complained of anxiety; irritability; depression; frustration; 
reoccurring nightmares and dreams of his industrial accident; 
and "some problems about his war experiences in Vietnam."  
The veteran was diagnosed with major depressive disorder and 
PTSD secondary to his December 1990 accident.  The doctor 
stated that a diagnosis of PTSD due to the veteran's combat 
experiences in Vietnam was not confirmed.  

In a June 1997 written statement, the local accredited 
representative acknowledged that the veteran's service 
medical records made no reference to any psychiatric 
treatment.  Nevertheless, the local accredited representative 
advanced that the veteran received inservice psychiatric 
treatment at Fort Rucker, Alabama, and Martin Army Community 
Hospital, Fort Benning, Georgia, between 1972 and 1973.  In a 
March 1998 written statement, the veteran states that he 
believed that his PTSD "could not be service-connected."  

The Board has conducted a careful longitudinal review of the 
record.  The veteran asserts that he experienced traumatic 
events while in the Republic of Vietnam including 
participating in night patrols and seeing wounded American 
servicemen and body bags.  The veteran contends that these 
events precipitated his current PTSD.  The veteran's service 
medical records do not refer to an acquired psychiatric 
disability.  While the local accredited representative has 
asserted that the veteran received psychiatric treatment at 
Army facilities in 1972 and 1973, multiple subsequent 
military physical examinations neither note such treatment 
nor identify any psychiatric abnormalities.  His service 
personnel records do establish that he served in the Republic 
of Vietnam.  In December 1990, the veteran was severely 
injured in a civilian industrial accident.  The post-service 
clinical documentation of record reflects that the veteran 
has been repeatedly diagnosed with major depression and PTSD 
secondary to his December 1990 industrial accident.  While he 
has complained of Vietnam-related nightmares, flashbacks, and 
intrusive thoughts following his December 1990 accident, the 
clinical documentation of record does not establish that the 
veteran has ever been diagnosed with PTSD secondary to his 
Vietnam War-related experiences or any other acquired 
psychiatric disability secondary to his periods of active 
service and active duty for training.  Indeed, the reports of 
the May 1993 and February 1997 VA examinations for 
compensation purposes expressly state that the veteran's PTSD 
and major depression were etiologically related to his 
post-service industrial accident and not his Vietnam 
experiences.  

The veteran's claim is supported solely by his accredited 
representative's and his own lay statements on appeal.  The 
Court has held that lay assertions of medical causation do 
not constitute competent evidence to render a claim 
well-grounded.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  The veteran asserts that PTSD was manifested due to 
his Vietnam combat experiences.  Given these facts, the Board 
has considered the potential application of 38 U.S.C.A. 
§ 1154(b) (West 1991).  That statute directs that:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

In reviewing a similar factual scenario, the Court has 
clarified that:

The Court, however, has not held that 
invocation of section 1154(b) 
automatically results in an award of 
service connection.  Section 1154(b) of 
title 38 of the U.S. Code and section 
3.304(d) of title 38 of the Code of 
Federal Regulations do not absolve a 
claimant from submitting a well-grounded 
claim for service connection.  ...  The 
statute and regulation dealing with 
satisfactory lay evidence of service 
connection for combat veterans do not 
serve to save the appellant from having 
to meet this requirement.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  
Although section 1154(b) relaxes the 
evidentiary requirement as to the 
evidence needed to render a claim 
well-grounded, that section deals only 
with the occurrence of an event, i.e., 
"whether a particular disease or injury 
was incurred or aggravated in service -- 
that is, what happened then -- not the 
questions of either current disability or 
nexus to service, as to both of which 
competent medical evidence is generally 
required."  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (layperson's account of 
what physician told him did not 
constitute "medical" evidence in 
context of determination of well-
groundedness because "medical" nature 
of such evidence was too attenuated and 
unreliable).  Beausoleil v. Brown, 8 Vet. 
App 459, 464 (1996).

The veteran has not been diagnosed with PTSD or any other 
acquired psychiatric disability secondary to his periods of 
active service and active duty for training.  Rather, 
examining and treating VA and private psychiatrists and 
psychologists have uniformly attributed the veteran's current 
major depression and PTSD to his December 1990 civilian 
industrial accident and associated right upper extremity 
disability.  Therefore, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeal on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


VI.  Obesity

Obesity is not recognized as a chronic disability within the 
meaning of the laws and regulations providing for the payment 
of VA disability compensation benefits.  Indeed, the Board 
has found no authority in VA regulations which would permit 
an allowance of service connection for obesity.  See 38 
C.F.R. § 3.303(c).  The veteran's service medical records 
reflect no chronic disease or injury to which the veteran's 
obesity may be attributed.  Therefore, there is no basis for 
a grant of service connection for obesity in the instant 
case.  In reviewing a comparable factual scenario, the Court 
has held that where the law and not the evidence is 
dispositive of a veteran's claim, the claim should be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994).  
Accordingly, the benefit sought on appeal is denied.  


ORDER

Service connection for a left great toe bunion and hallux 
valgus is granted.  Service connection for post-operative 
left ankle injury residuals is granted.  Service connection 
for hypertension is denied.  Service connection for a right 
upper extremity disability is denied.  Service connection for 
an acquired psychiatric disorder to include PTSD and major 
depression is denied.  Service connection for obesity is 
denied.  


REMAND

In reviewing the May 1999 VHA opinion, the Board observes 
that the VA physician indicated that a full pulmonary 
function test and a computerized tomography scan of the chest 
would be helpful in answering the Board's questions.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature 
of the veteran's chronic pulmonary 
disabilities.  All indicated tests and 
studies, including a full pulmonary 
function test and a computerized 
tomography scan of the chest, should be 
accomplished and the findings then 
reported in detail.  It is requested that 
the examiner be responsive to the 
questions set forth in the VHA letter of 
April 1999.  Those questions included 
whether the veteran currently has any 
residuals of pneumonia, whether there is 
an etiological relationship between the 
veteran's inservice and post-service 
episodes of pneumonia and, whether there 
is an etiological relationship, if any, 
between the veteran's pneumonia and his 
COPD and bronchitis.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner for 
review prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  .



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

